


110 HR 6959 IH: To amend the Higher Education Act of 1965 to clarify the

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6959
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Braley of Iowa
			 (for himself, Mr. Kagen,
			 Mr. Loebsack, and
			 Mr. Latham) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to clarify the
		  procedures for awarding grants and contracts for Federal Trio
		  Programs.
	
	
		1.Short titleThe Act may be cited as the Fair
			 Funding for Upward Bound Act.
		2.Procedures for
			 awarding grants and contracts for Federal Trio ProgramsSection 402A(c) of the Higher Education Act
			 of 1965 (20 U.S.C. 1070a–11(c)) is amended—
			(1)in paragraph (1),
			 by adding at the end the following: An application shall not receive a
			 lower peer review score for failing to contain any information or assurances
			 not specified by the Secretary in the guidance issued by the Secretary pursuant
			 to paragraphs (8)(A) or (8)(B). Not later than 30 days before the date of
			 implementation of any changes in the procedures for awarding grants and
			 contracts not specified in the guidance issued by the Secretary pursuant to
			 paragraphs (8)(A) or (8)(B), the Secretary shall notify all applicants of all
			 such changes.;
			(2)in paragraph
			 (2)(A), by adding at the end the following: The method for considering
			 the factor of prior experience for an application shall be consistent for each
			 program year such factor is considered for such application. The Secretary
			 shall annually notify each applicant of the peer review score awarded for prior
			 experience for such applicant.; and
			(3)by adding at the
			 end the following:
				
					(9)Reports to
				Congress
						(A)In
				generalNot later than 90
				days before the Secretary issues guidance pursuant to paragraph (8)(A), the
				Secretary shall submit a report to the Committee on Education and Labor, and
				the Committee on Oversight and Government Reform, of the House of
				Representatives, and the Committee on Health, Education, Labor, and Pensions of
				the Senate, on the procedures for awarding grants and contracts under this
				chapter, including the eligibility requirements, application process, and
				application deadlines described in the guidance issued by the Secretary
				pursuant to paragraph (8)(A). The report shall also contain the application and
				instructions on application requirements given to applicants.
						(B)Future
				ReportingNot later than 30
				days before the date the Secretary updates and publishes the guidance under
				paragraph (8)(B), the Secretary shall submit a report on such updates to the
				Committee on Education and Labor, and the Committee on Oversight and Government
				Reform, of the House of Representatives, and the Committee on Health,
				Education, Labor, and Pensions of the Senate.
						.
			
